Name: Council Regulation (EEC) No 747/86 of 10 March 1986 on the application of the EEC-Morocco Cooperation Council Decision No 1/86 replacing the unit of account by the ECU in the Protocol on the definition of ' originating products' and methods of administrative cooperation to the Cooperation Agreement between the European Economic Community and Morocco
 Type: Regulation
 Subject Matter: executive power and public service;  international affairs;  Africa;  international trade;  monetary economics;  monetary relations
 Date Published: nan

 14. 3 . 86 Official Journal of the European Communities No L 71 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 747/86 of 10 March 1986 on the application of the EEC-Morocco Cooperation Council Decision No 1/86 replacing the unit of account by the ECU in the Protocol on the definition of 'originating products' and methods of administrative cooperation to the Coop ­ eration Agreement between the European Economic Community and Morocco THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas the Cooperation Agreement between the Euro ­ pean Economic Community and the Kingdom of Morocco (') was signed on 27 April 1976 and entered into force on 1 November 1978 ; Whereas pursuant to Article 28 of the Protocol on the definition of 'originating products' and methods of administrative cooperation , the EEC-Morocco Coopera ­ tion Council has adopted Decision No 1 /86 ; Whereas that Decision should be made operative in the Community, HAS ADOPTED THIS REGULATION : Article 1 Decision No 1 /86 of the EEC-Morocco Cooperation Council shall be applicable in the Community. The text of the Decision is attached to this Regulation . Article 2 This Regulation shall enter into force on 1 April 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 March 1986 . For the Council The President H. van den BROEK (') OJ No L 264, 27 . 9 . 1978 , p. 2 .